Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Applicant’s Response


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 In Applicant’s Response to RCE dated 11/12/2021, Applicant amended Claims 1, 9, and 17, and argued against all rejections previously set forth in the Office Action dated 07/12/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. 8,539,369 and No. 10,657,803 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because presenting user-desired information from a plurality of sensor data via a display screen in the instant application would be desirable with an implementation of presenting user-desired information from a plurality of sensor data via a screen of a digital photo frame.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a display screen in lieu of a particular type of screen of a digital photo frame in order to enhance user’s experiences of interactions in a user interface.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al. (hereinafter Johnson): U.S. Patent Application Pub. No. 2011/0113360 in view of Ciarcia, JR. et al. (hereinafter Ciarcia): U.S. Patent Application Pub. No. 2007/0085684, and further in view of Janik: U.S. Patent Application Pub. No. 2002/0071139.
Claim 1:
Johnson expressly teaches:
An apparatus comprising: 
a display screen (fig. 11: a display screen 1100); and 
a processor configured to: 
receive a plurality of sensor data from a plurality of sensors (fig. 2; [0046]: receiving sensor data from multiple sensors); 
receive, via the display screen, a first user input requesting data from a subset of sensors of the plurality of sensors (fig. 11; [0120][0121]: receiving a first input to retrieve data from a subset of sensors of the multiple sensors); 
output, via the display screen and based on the first user input, a subset of sensor data of the plurality of sensor data (fig. 11: presenting the subset of sensor data); 
receive, via a display screen, a second user input requesting first user-desired information, the first user-desired information comprising trend data associated with the plurality of sensor data (fig. 17; [0133]: receiving a second input to access user-requested information regarding trend data associated with the multiple sensors, such as trend data of electrical consumptions); 
calculate, based on the plurality of sensor data and responsive to receiving the second user input requesting the first user-desired information via the display screen, the first user-desired information (figs. 17-18; [0133][0136]: calculating the user-requested information according to the second input).
Johnson does not explicitly disclose:
receive, from a sensor of the plurality of sensors, an event; generate, based on the event, a notification, and output, via the display screen, the first user-desired information and the notification.
Ciarcia, however, expressly teaches:
receive, from a sensor of the plurality of sensors, an event (figs. 2 & 6; [0054]: receiving a current situation from a sensor); generate, based on the event, a notification (fig. 6; [0054][0056]: generating an alert status based on the current situation), and output, via the display screen, the first user-desired information and the notification (fig. 6; [0054]-[0057]: presenting map information of facility and the alert status on screen).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Johnson, to include:
receive, from a sensor of the plurality of sensors, an event; generate, based on the event, a notification, and output, via the display screen, the first user-desired information and the notification, for the purpose of allowing users to easily update current situations so as to provide real-time security to a facility, as taught in Ciarcia.
Johnson in view of Ciarcia does not explicitly disclose:
output, via the display screen, one or more user-inputted images.
Janik, however, expressly teaches:
output, via the display screen, one or more user-inputted images (fig. 6; [0055]-[0057]: presenting user-inputted digital images in a digital picture frame).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Johnson and Ciarcia, to include:
output, via the display screen, one or more user-inputted images, for the purpose of allowing users to set up personal preferences for digital images to be delivered to image output devices so as to enjoy user experiences in a user friendly interface, as taught in Janik.
Ciarcia further teaches:
Claim 2. The apparatus of claim 1, wherein the plurality of sensor data is received via one or more wireless transmissions (figs. 1-2; [0041][0046]: transmitting sensor data wirelessly).  
Claim 3. The apparatus of claim 1, wherein the plurality of sensors comprise one or more of a thermometer or a water gauge ([0076][0096]: including temperature sensors and water flow sensors).  
Claim 4. The apparatus of claim 1, wherein the processor is configured to: output, via the display screen, at least one visual graphic comprising one of a video feed from a camera, a utility usage amount, a measured event warning, or a utility usage cost (figs. 11 & 17; [0090][0121]: presenting energy usage amount).  
Claim 5. The apparatus of claim 4, wherein the at least one visual graphic includes a message window displaying data representative of textual inputs by a user ([0114][0149]: including text message).  
Claim 6. The apparatus of claim 5, wherein the at least one visual graphic is based upon a specific time period ([0064][0083]: including predefined period of time).  
Claim 7. The apparatus of claim 1, wherein receiving the plurality of sensor data comprises receiving periodically the plurality of sensor data ([0053]: periodically receiving sensor data).  
Claim 8. The apparatus of claim 1, wherein receiving the plurality of sensor data comprises receiving continuously the plurality of sensor data ([0008][0013]: receiving real-time sensor data).
Claims 9-16:
The subject matter recited in Claims 9-16 corresponds to the subject matter recited in Claims 1-8, respectively.  Thus Johnson in view of Ciarcia and Janik discloses every limitation of Claims 9-16, as indicated in the above rejections for Claims 1-8.
Claims 17-20:
The subject matter recited in Claims 17-20 corresponds to the subject matter recited in Claims 1-4, respectively.  Thus Johnson in view of Ciarcia and Janik discloses every limitation of Claims 17-20, as indicated in the above rejections for Claims 1-4.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 2177